Citation Nr: 0409960	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-11 888A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision which denied an increase 
in a 50 percent rating for PTSD.  

Where a veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) (2003) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements.  His inferred claim for a 
total rating based on individual unemployability is referred to 
the RO for initial adjudication.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  The veteran's service-connected PTSD causes deficiencies in 
most areas including work, school, mood, and thought processes.  

3.  PTSD does not result in complete occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

VA has a duty to notify the claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible for 
obtaining and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veteran Claim's (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel has 
held that this aspect of Pelegrini constituted dicta.  VAOPGCPREC 
1-2004 (2004).

The RO provided this notice in a letter dated in October 2002, 
prior to the December 2002 initial AOJ adjudication of his claim.  
The VCAA notice letter did not explicitly contain the "fourth 
element;" however, the letter did tell him to furnish information 
with regard to any person having relevant evidence, and advised 
him that he could furnish records.  This information should have 
put him on notice to submit relevant evidence in his possession.  
Moreover, the veteran specifically noted that there was no other 
evidence of record from any other source needed to substantiate 
his claim.  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  The 
claims file contains the results of a VA examination that was the 
product of a review of the claims folder and contains all findings 
needed to evaluate the claim.  VA has also obtained all relevant 
treatment records.  These actions have complied with VA's duty to 
assist the veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

I.  Factual Background

Historically, it is noted that service connection for PTSD was 
granted in an October 2001 RO decision with a 50 percent 
disability rating.  

In September 2002, the veteran requested an increase in the rating 
for PTSD, because he believed that the disability had worsened in 
the past year.

VA medical records dated from October 2001 to August 2002 show 
that the veteran received outpatient treatment for a variety of 
conditions, including bipolar disorder and PTSD.  An October 2001 
record reflects that the veteran was slightly depressed and denied 
any suicidal thinking or intent.  An April 2002 record shows that 
the veteran reported increased irritability and mild depression.  
His sleep was good.  The Global Assessment of Functioning (GAF) 
score was 50.  

A June 2002 medical record revealed a diagnosis of mixed bipolar 
disorder and PTSD.  The GAF score was 47.  The veteran indicated 
that his sleep, memory and mood had improved with medication.  An 
August 2002 record noted that the veteran reported passing 
suicidal thoughts with no plan.  He was mildly depressed.  The GAF 
score was 46.  

On VA examination in November 2002, the veteran reported that he 
was unable to a make a living.  He said that he continued to 
receive outpatient psychiatric treatment and was prescribed 
several medications for his psychiatric symptoms.  The veteran 
related that he had worked in a church and for a security company 
for many years but had not recently worked in approximately one 
and a half years.  He stated that he was unable to work since he 
became very manic and could not "think straight."  

On mental status examination, the veteran was alert, oriented, and 
attentive.  His mood appeared slightly dysphoric and his affect 
was somewhat constricted.  There was no evidence of psychomotor 
agitation or retardation.  His thought process was circumstantial, 
at times and his thought content was devoid of any current 
auditory or visual hallucinations.  No evidence of delusional 
content was noted.  He denied any current suicidal or homicidal 
ideation.  However, the veteran noted that about four days earlier 
he had some fleeting thoughts of hurting himself but he had no 
intention or plan on hurting himself.  His memory was slightly 
impaired for immediate information but was fairly intact for 
recent and remote events.  

The diagnostic impression was PTSD and bipolar affective disorder.  
It was noted that the veteran had some difficulties in terms of 
his employment and difficulties coping with his PTSD and bipolar 
disorder.  The GAF score was 55.  The examiner indicated that the 
veteran reported a depressed mood and that he was sometimes 
withdrawn when company visited him.  He said that he could be 
irritable; had a decline in his sleep and could feel hyperactive, 
which was associated with his mania.  He said that he had 
nightmares approximately one or two times per week.  

The examiner commented that the veteran's social adaptability and 
interactions with others was moderately impaired.  It was noted 
that his ability to maintain employment and perform job duties in 
a reliable, flexible and efficient manner was moderately impaired, 
associated with his PTSD.  The examiner commented that such was 
moderately to severely impaired associated with the mania.  The 
examiner estimated that the veteran's level of disability was in 
the moderate range.  

VA outpatient treatment records dated from August 2002 to May 2003 
were received.  A March 2003 record notes that the veteran 
reported improved sleep and mood.  No suicidal or homicidal 
ideation, intents or plans were reported.  No evidence of 
psychosis was noted on mental status examination.  A May 2003 
record reflects that the veteran's mood was mildly depressed.  He 
reported that antidepressant medications were working.  The 
diagnoses included bipolar disorder and PTSD.  His GAF score was 
52.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. A score of 31-40 
reflects major impairment in several areas such as work, family 
relations, judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A score of 41-
50 involves serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or serious impairment in social, occupational 
functioning (e.g., no friends, unable to keep a job).  A score of 
51-60 involves moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild insomnia) or 
some difficulty in social or occupation functioning but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2003)  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that "[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: "Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance."  The Court has 
interpreted Francisco as meaning that the most recent, or 
"current", medical findings are to be given precedence over past 
examinations in adjudicating claims for a rating increase after an 
initial rating has been assigned in a final VA decision.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001).

In determining whether the veteran meets the criteria for a 70 
percent evaluation, the Board must consider whether he has 
deficiencies in most areas such as work, school family relations, 
judgment, thinking or mood.  Bowling v. Principi, at 13-14. 

The VA examination and the veteran's statements report 
deficiencies in the areas of school and work.  Although, the 
veteran has reported no impairment in family relationships, and 
the VA examiner did not discuss the veteran's judgment; there is 
evidence of impaired mood.  In this regard, the veteran's mood has 
been described as depressed.  There is also evidence of impaired 
thinking.  On the VA examination, his thought process was 
described as at times circumstantial, and he had occasional 
thoughts of hurting himself.

Resolving reasonable doubt in his favor, the Board concludes that 
he meets the criteria for 70 percent evaluation.

A 100 percent evaluation would require total occupational and 
social impairment.  The veteran has attributed much of his 
occupational impairment to non-service connected factors such as 
age, his work history, and mania.  He has not reported total 
social impairment.  In this regard the recent VA examination shows 
that he goes out for dinner with his wife and attends church tree 
times per week.  His most recent GAF scores, which have all been 
above 50, are also not indicative of complete social and 
occupational impairment.  While earlier score suggested a more 
severe level of impairment, the Board is bound to give more weight 
to the most recent evidence.  The Board concludes that the weight 
of the evidence is against the grant of a schedular evaluation in 
excess of 70 percent.

Under the provisions of 38 C.F.R. § 3.321 (2003), in exceptional 
cases an extraschedular evaluation can be provided in the interest 
of justice.  The governing norm in such a case is that the case 
presents such an unusual or exceptional disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of regular schedular standards.

The RO considered the question of referral for an extraschedular 
rating in its statement of the case, but did not refer the 
veteran's case for such a rating.  The record shows that PTSD has 
not required any recent periods of hospitalization.  His 70 
percent evaluation contemplates significant interference with 
employment.  The question of whether PTSD is so severe as to 
preclude employment and thereby warrant a total or 100 percent 
rating will be considered when the RO addresses the inferred total 
rating claim.  Given the VA examiner's opinion that there is only 
moderate impairment in the ability to work, the Board finds that 
referral on the basis of marked interference with employment is 
not warranted.  


ORDER

A 70 percent rating is granted for PTSD.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



